Citation Nr: 1648043	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  13-13 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in North Florida/South Georgia


THE ISSUE

Entitlement to medical expense reimbursement for treatment at Shands Teaching Hospital from June 13, 2012 to June 26, 2012.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1962 to April 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 determination of the North Florida/South Georgia Veterans Health System.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the medical expenses incurred at Shands Teaching Hospital from June 13, 2012 to June 26, 2012, the Explanation of Benefits notice form the Veteran's insurance company (Medicare) for services provided by this facility is not of record.  The record contains several Health Insurance Claim Forms, and the indication on those forms is that the claim was provided to TRICARE CHAMPUS and not Medicare, although the form indicates that the Veteran had Medicare part A and B coverage as well.  The Health Insurance Claims Forms indicate that none of the claimed payments were fulfilled (Amount Paid $0.00).  The claims file does not contain any information about how much of the Veteran's medical expenses were covered by Medicare.  As such, the claim must be remanded so that this information can be added to the claims file.

The January 2013 notices provided to the Veteran denying reimbursement payments noted that the Veteran's claims were denied because he has third party insurance coverage that is primary to VA coverage.  The March 2013 Statement of the Case (SOC) noted that the VA is the payor of last resort, and that the "veteran must have no other health care coverage."  The SOC noted that the Veteran was treated for a chest wall injury, and that he is service connected for a low back disability, femur impairment, a skin disability and hemorrhoids.  Although he is entitled to total disability based on individual unemployability (TDIU) since February 2, 1976, the AOJ noted that this was not considered total permanent disability from a service-connected condition.  He was noted to have third party insurance through Medicare A and B.  Additionally, the SOC noted that VA does not have the authority to pay deductibles or co-pays from Medicare A or B.

The applicable statute at issue is 38 U.S.C.A. § 1725 (b)(3)(B) (2016), and states that a veteran is personally liable for emergency treatment if the veteran has no entitlement to care or services under a health-plan contract or has no other contractual or legal recourse against a third party that would, in whole, extinguish such liability to the provider. 

The implementing regulation of 38 U.S.C.A. § 1725 (b)(3)(B) is 38 C.F.R. § 17.1002, which provides that payment or reimbursement for emergency services for nonservice-connected disabilities in non-VA facilities is made if the following is met (again the Board is limiting it analysis to the portion of the statute remanded by the Court): 

(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment).  38 C.F.R. § 17.1002 (f).

However, in a recent Court decision, Staab v. McDonald, 28 Vet. App. 50 (2016), the Court specifically examined the language of 38 C.F.R. § 17.1002 (f), and found the regulation to be invalid, as being incongruous with the intention of 38 U.S.C.A. § 1725 (b)(3)(B).  The Court found it clear from the plain language of 38 U.S.C.A. § 1725 (b)(3)(B) that it was Congress's intent to reimburse a veteran for that portion of expenses not covered by a health-plan contract, to include Medicare, when the amount covered by the third party was less than total.  The Court determined that since the implementing regulation does not execute the language of the statute or the intent of Congress, it is "invalid and will be set aside by the Court." 

When applying the holding of Staab to the case at hand, it is true that, assuming the other portions of the regulation are met, the Veteran would be able to obtain reimbursement from the VA for the portion of the medical expenses that he incurred but was not paid in full by Medicare.

On his substantive appeal, the Veteran argued that he was not able to pay for his Medicare co-payments.  However, 38 U.S.C.A. § 1725 (c)(4)(D) provides for payment limitations, and those payment limitations were not set aside by the Court in Staab.  Specifically, 38 C.F.R. § 17.1005 (f) states that VA will not reimburse a claimant under this section for any deductible, copayment or similar payment that the veteran owes the third party.  On his February 2013 notice of disagreement, the Veteran indicated that the VA paid for his Ambulance and Air lift.  

Unfortunately, currently the record does not contain enough information for the Board to make a determination on the reimbursement of medical expenses.  Specifically, it is unclear if the Veteran is seeking reimbursement/payment for medical expenses other than copayments or deductibles.  Additionally, the Court's decision in Staab may impact the North Florida/South Georgia Veterans Health System decision depending on if the Veteran is seeking reimbursement for payments other than for copayments or deductibles.  On remand, the missing Explanation of Benefits must be added to the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he obtain and submit the Explanation of Benefits from his insurance company (Medicare) for care received from Shands Teaching Hospital from June 13, 2012 to June 26, 2012.  If possible, assist the Veteran in obtaining this document.

2.  Then, readjudicate the claim in accordance with the holding of Staab v. McDonald, 28 Vet. App. 50 (2016).  If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




